
	

113 S18 IS: Sequester Replacement and Spending Reduction Act of 2013
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 18
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Ms. Ayotte (for herself,
			 Mr. McCain, Mr.
			 Graham, and Mr. Inhofe)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to replace the sequester established by the Budget Control
		  Act of 2011.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as theSequester Replacement and
			 Spending Reduction Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Budget resource savings
					Sec. 101. Savings applied to the fiscal year 2013 discretionary
				sequester.
					TITLE II—Agriculture
					Sec. 201. Standard utility allowances based on the receipt of
				energy assistance payments.
					TITLE III—Social security number required to claim the refundable
				portion of the child tax credit
					Sec. 301. Social security number required to claim the
				refundable portion of the child tax credit.
					TITLE IV—Entitlement programs
					Sec. 401. Ending unemployment payments to jobless millionaires
				and billionaires.
					Sec. 402. Recapture of overpayments resulting from certain
				federally-subsidized health insurance.
					TITLE V—Financial services
					Sec. 501. Bringing the Bureau of Consumer Financial Protection
				into the regular appropriations process.
					TITLE VI—Congressional action
					Sec. 601. Congressional action on a budget
				resolution.
					Sec. 602. Preventing duplicative and overlapping government
				programs.
					TITLE VII—Consolidating unnecessary and duplicative and
				overlapping government programs
					Sec. 701. Consolidating unnecessary duplicative and overlapping
				government programs.
					TITLE VIII—Compensation and retirement for Federal employees and
				Members of Congress
					Subtitle A—Compensation
					Sec. 801. Extension of pay freeze for Federal
				employees.
					Sec. 802. No cost-of-living adjustments for Members of
				Congress.
					Sec. 803. Cap adjustment to preserve savings from extension of
				Federal pay freeze.
					Subtitle B—Retirement reforms
					PART I—Federal employees generally
					Sec. 851. Increase in Federal employee and Member of Congress
				retirement contributions to Federal Employees Retirement System.
					Sec. 852. Increase in Federal employee and Member of Congress
				retirement contributions to Civil Service Retirement System.
					Sec. 853. Annuity supplement.
					PART II—Other retirement systems
					Sec. 861. Foreign Service Retirement and Disability
				System.
					Sec. 862. Foreign Service Pension System.
					Sec. 863. Central Intelligence Agency Retirement and Disability
				System.
					TITLE IX—Reduction in cost sharing under ACA
					Sec. 901. Reduction in cost sharing under ACA.
				
			IBudget resource
			 savings
			101.Savings
			 applied to the fiscal year 2013 discretionary sequester
				(a)Discretionary
			 sequesterNotwithstanding any
			 other provision of law, the sequester for fiscal year 2013 for discretionary
			 spending under section 251A(7)(A) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 shall not be implemented.
				(b)Lowering the
			 2013 capsThe discretionary caps for fiscal year 2013 provided in
			 section 251 of the Balanced Budget and Emergency Deficit Control Act 1985, as
			 modified by section 251A of such Act, are reduced by $10,000,000,000 in the
			 security category and $10,000,000,000 in the non-security category.
				IIAgriculture
			201.Standard
			 utility allowances based on the receipt of energy assistance payments
				(a)Standard
			 utility allowanceSection 5 of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2014) is amended—
					(1)in subsection
			 (e)(6)(C) by striking clause (iv), and
					(2)in subsection (k)
			 by striking paragraph (4) and inserting the following:
						
							(4)Third party
				energy assistance paymentsFor purposes of subsection (d)(1), a
				payment made under a State law (other than a law referred to in paragraph
				(2)(G)) to provide energy assistance to a household shall be considered money
				payable directly to the
				household.
							.
					(b)Conforming
			 amendmentsSection 2605(f)(2) of the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8624(f)(2)) is amended—
					(1)by striking
			 and for purposes of determining any excess shelter expense deduction
			 under section 5(e) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2014(e)); and
					(2)in subparagraph
			 (A) by inserting before the semicolon the following: , except that such
			 payments or allowances shall not be deemed to be expended for purposes of
			 determining any excess shelter expense deduction under section 5(e)(6) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)).
					IIISocial security
			 number required to claim the refundable portion of the child tax
			 credit
			301.Social security
			 number required to claim the refundable portion of the child tax
			 credit
				(a)In
			 generalSubsection (d) of
			 section
			 24 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new paragraph:
					
						(5)Identification
				requirement with respect to taxpayer
							(A)In
				generalParagraph (1) shall not apply to any taxpayer for any
				taxable year unless the taxpayer includes the taxpayer’s Social Security number
				on the return of tax for such taxable year.
							(B)Joint
				returnsIn the case of a joint return, the requirement of
				subparagraph (A) shall be treated as met if the Social Security number of
				either spouse is included on such return.
							(C)LimitationSubparagraph (A) shall not apply to the
				extent the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds
				the credit allowed under section
				32.
							.
				(b)Omission treated
			 as mathematical or clerical errorSubparagraph (I) of section
			 6213(g)(2) of such Code is amended to read as follows:
					
						(I)an omission of a
				correct Social Security number required under section 24(d)(5) (relating to
				refundable portion of child tax credit), or a correct TIN under section 24(e)
				(relating to child tax credit), to be included on a
				return,
						.
				(c)Conforming
			 amendmentSubsection (e) of section 24 of such Code is amended by
			 inserting With Respect to
			 Qualifying Children after Identification Requirement in the heading
			 thereof.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				IVEntitlement
			 programs
			401.Ending
			 unemployment payments to jobless millionaires and billionaires
				(a)ProhibitionNotwithstanding
			 any other provision of law, no Federal funds may be used to make payments of
			 unemployment compensation (including such compensation under the Federal-State
			 Extended Compensation Act of 1970 and the emergency unemployment compensation
			 program under title IV of the Supplemental Appropriations Act, 2008) to an
			 individual whose adjusted gross income in the preceding year was equal to or
			 greater than $1,000,000.
				(b)ComplianceUnemployment
			 Insurance applications shall include a form or procedure for an individual
			 applicant to certify the individual's adjusted gross income was not equal to or
			 greater than $1,000,000 in the preceding year.
				(c)AuditsThe
			 certifications required by (b) shall be auditable by the U.S. Department of
			 Labor or the U.S. Government Accountability Office.
				(d)Status of
			 applicantsIt is the duty of the states to verify the residency,
			 employment, legal, and income status of applicants for Unemployment Insurance
			 and no Federal funds may be expended for purposes of determining an
			 individual's eligibility under this Act.
				(e)Effective
			 dateThe prohibition under subsection (a) shall apply to weeks of
			 unemployment beginning on or after the date of the enactment of this
			 Act.
				402.Recapture of
			 overpayments resulting from certain federally-subsidized health
			 insurance
				(a)In
			 generalParagraph (2) of
			 section 36B(f) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (B).
				(b)Conforming
			 amendmentSo much of paragraph (2) of section 36B(f) of such
			 Code, as amended by subsection (a), as precedes advance payments
			 is amended to read as follows:
					
						(2)Excess advance
				paymentsIf
				the
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2013.
				VFinancial
			 services
			501.Bringing the
			 Bureau of Consumer Financial Protection into the regular appropriations
			 processSection 1017 of the
			 Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended—
				(1)in subsection
			 (a)—
					(A)by amending the
			 heading of such subsection to read as follows: Budget, financial management, and
			 audit.—;
					(B)by striking
			 paragraphs (1), (2), and (3);
					(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
					(D)by striking
			 subparagraphs (E) and (F) of paragraph (1), as so redesignated;
					(2)by striking
			 subsections (b), (c), and (d);
				(3)by redesignating
			 subsection (e) as subsection (b); and
				(4)in subsection (b),
			 as so redesignated—
					(A)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
						
							(1)Authorization of
				appropriationsThere is
				authorized to be appropriated $200,000,000 to carry out this title for each of
				fiscal years 2013 and 2014.
							;
				and
					(B)by redesignating
			 paragraph (4) as paragraph (2).
					VICongressional
			 action
			601.Congressional
			 action on a budget resolutionSection 303 of the Congressional Budget Act
			 of 1974 is amended by—
				(1)striking
			 subsection (a) and inserting the following: After April 15 and unless
			 the concurrent resolution on the budget for a fiscal year has been adopted for
			 the budget year, it shall not be in order in the House of Representatives or
			 the Senate to consider any bill or joint resolution, amendment or motion
			 thereto, or conference report thereon. This section may be waived or suspended
			 for an emergency by a vote of three-fifths of the Members, duly chosen and
			 sworn.;
				(2)striking
			 subsections (b) and (c); and
				(3)by striking its
			 section heading and inserting the following new section heading:
			 consideration of
			 legislation before budget is adopted.
				602.Preventing
			 duplicative and overlapping government programs
				(a)Reported
			 legislationParagraph 11 of rule XXVI of the Standing Rules of
			 the Senate is amended—
					(1)in subparagraph
			 (c), by striking and (b) and inserting (b), and
			 (c);
					(2)by redesignating
			 subparagraph (c) and subparagraph (d); and
					(3)by inserting
			 after subparagraph (b) the following:
						
							(c)The report
				accompanying each bill or joint resolution of a public character reported by
				any committee (including the Committee on Appropriations and the Committee on
				the Budget) shall contain—
								(1)an analysis by
				the Congressional Research Service to determine if the bill or joint resolution
				creates any new Federal program, office, or initiative that would duplicate or
				overlap any existing Federal program, office, or initiative with similar
				mission, purpose, goals, or activities along with a listing of all of the
				overlapping or duplicative Federal program or programs, office or offices, or
				initiative or initiatives; and
								(2)an explanation
				provided by the committee as to why the creation of each new program, office,
				or initiative is necessary if a similar program or programs, office or offices,
				or initiative or initiatives already
				exist.
								.
					(b)SenateRule
			 XVII of the Standing Rules of the Senate is amended by inserting at the end
			 thereof the following:
					
						6.
				(a)It shall not be in order in
				the Senate to proceed to any bill or joint resolution unless the committee of
				jurisdiction has prepared and posted on the committee website an overlapping
				and duplicative programs analysis and explanation for the bill or joint
				resolution as described in subparagraph (b) prior to proceeding.
						(b)The analysis and
				explanation required by this subparagraph shall contain—
							(1)an analysis by
				the Congressional Research Service to determine if the bill or joint resolution
				creates any new Federal program, office, or initiative that would duplicate or
				overlap any existing Federal program, office, or initiative with similar
				mission, purpose, goals, or activities along with a listing of all of the
				overlapping or duplicative Federal program or programs, office or offices, or
				initiative or initiatives; and
							(2)an explanation
				provided by the committee as to why the creation of each new program, office,
				or initiative is necessary if a similar program or programs, office or offices,
				or initiative or initiatives already exist.
							(c)This paragraph
				may be waived by joint agreement of the Majority Leader and the Minority Leader
				of the Senate upon their certification that such waiver is necessary as a
				result of—
							(1)a significant
				disruption to Senate facilities or to the availability of the Internet;
				or
							(2)an emergency as
				determined by the
				leaders.
							.
				VIIConsolidating
			 unnecessary and duplicative and overlapping government programs
			701.Consolidating
			 unnecessary duplicative and overlapping government programsNotwithstanding any other provision of law
			 and not later than 150 days after the date of enactment of this Act, the
			 Director of the Office of Management and Budget shall coordinate with the heads
			 of the relevant department and agencies to—
				(1)use available
			 administrative authority to eliminate, consolidate, or streamline Government
			 programs and agencies with duplicative and overlapping missions identified in
			 the—
					(A)March 2011
			 Government Accountability Office report to Congress entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO 11 318SP); and
					(B)February 2012
			 Government Accountability Office report to Congress entitled 2012 Annual
			 Report: Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO 12 342SP);
					(2)identify and
			 report to Congress any legislative changes required to further eliminate,
			 consolidate, or streamline Government programs and agencies with duplicative
			 and overlapping missions identified in the—
					(A)March 2011
			 Government Accountability Office report to Congress entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO 11 318SP); and
					(B)February 2012
			 Government Accountability Office report to Congress entitled 2012 Annual
			 Report: Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO 12 342SP);
					(3)determine the
			 total cost savings that shall result to each agency, office, and department
			 from the actions described in paragraph (1); and
				(4)rescind from the
			 appropriate accounts and apply the savings towards deficit reduction the amount
			 greater of—
					(A)$10,000,000,000;
			 or
					(B)the total amount
			 of cost savings estimated by paragraph (3).
					VIIICompensation
			 and retirement for Federal employees and Members of Congress
			ACompensation
				801.Extension of
			 pay freeze for Federal employees
					(a)In
			 generalSection 147 of the Continuing Appropriations Act, 2011
			 (Public Law 111–242; 5 U.S.C. 5303 note) is amended—
						(1)in subsection
			 (b)(1), by striking December 31, 2012 and inserting
			 December 31, 2014; and
						(2)in subsection (c), by striking
			 December 31, 2012 and inserting December 31,
			 2014.
						(b)Clarification
			 that freeze applies to the legislative branch
						(1)Members of
			 CongressNotwithstanding any other provision of law, no
			 adjustment shall be made under section 601(a) of the Legislative Reorganization
			 Act of 1946 (2 U.S.C. 31) (relating to cost of living adjustments for Members
			 of Congress) during the period beginning on the date of enactment of this Act
			 and ending on December 31, 2014.
						(2)Legislative
			 branch employees
							(A)DefinitionIn
			 this paragraph, the term legislative branch employee means—
								(i)an employee whose
			 pay is disbursed by the Secretary of the Senate or the Chief Administrative
			 Officer of the House of Representatives; and
								(ii)an employee of
			 any agency established in the legislative branch.
								(B)FreezeNotwithstanding
			 any other provision of law, no cost of living adjustment required by statute
			 with respect to a legislative branch employee that would otherwise take effect
			 during the period beginning on the date of enactment of this Act and ending on
			 December 31, 2014 shall be made.
							(c)Conforming
			 amendmentSection 114 of the Continuing Appropriations
			 Resolution, 2013 (Public Law 112–175; 5 U.S.C. 5303 note) is repealed.
					802.No
			 cost-of-living adjustments for Members of CongressNotwithstanding
			 any other provision of law, no adjustment shall be made under section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to
			 cost-of-living adjustments for Members of Congress) for any fiscal year in
			 which the Congressional Budget Office determines there is a Federal budget
			 deficit.
				803.Cap adjustment
			 to preserve savings from extension of Federal pay freezeThe discretionary caps provided in section
			 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985, as
			 modified by section 251A of such Act, are reduced as follows for the respective
			 fiscal year and the respective category:
					(1)for fiscal year
			 2014—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security;
						(2)for fiscal year
			 2015—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security;
						(3)for fiscal year
			 2016—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security;
						(4)fiscal year
			 2017—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security;
						(5)for fiscal year
			 2018—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security;
						(6)for fiscal year
			 2019—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security;
						(7)for fiscal year
			 2020—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security; and
						(8)for fiscal year
			 2021—
						(A)$3,000,000,000 in
			 security; and
						(B)$3,000,000,000 in
			 non-security.
						BRetirement
			 reforms
				IFederal employees
			 generally
					851.Increase in
			 Federal employee and Member of Congress retirement contributions to Federal
			 Employees Retirement SystemSection 8422(a) of title 5, United States
			 Code, is amended by striking paragraph (3)(A) and inserting the
			 following:
						
							(3)(A)The applicable
				percentage under this paragraph for civilian service by employees or Members
				other than revised annuity employees shall be as follows:
									
										
											
												Employee7January 1, 1987
						to December 31, 1998.
												
												7.25January 1,
						1999 to December 31, 1999.
												
												7.4January 1,
						2000 to December 31, 2000.
												
												7January 1, 2001
						to December 31, 2013.
												
												7.75January 1,
						2014 to December 31, 2014.
												
												8.5January 1,
						2015 to December 31, 2015.
												
												9.3After
						December 31, 2015.
												
												Congressional
						employee7.5January 1, 1987 to December 31, 1998.
												
												7.75January 1,
						1999 to December 31, 1999.
												
												7.9January 1,
						2000 to December 31, 2000.
												
												7.5January 1,
						2001 to December 31, 2013.
												
												8.25January 1,
						2014 to December 31, 2014.
												
												9January 1, 2015
						to December 31, 2015.
												
												9.8After
						December 31, 2015.
												
												Member7.5January 1,
						1987 to December 31, 1998.
												
												7.75January 1,
						1999 to December 31, 1999.
												
												7.9January 1,
						2000 to December 31, 2000.
												
												8January 1, 2001
						to December 31, 2002.
												
												7.5January 1,
						2003 to December 31, 2013.
												
												8.25January 1,
						2014 to December 31, 2014.
												
												9January 1, 2015
						to December 31, 2015.
												
												9.8After
						December 31, 2015.
												
												Law enforcement officer,
						firefighter, member7.5January 1, 1987 to December 31, 1998.
												
												of the Capitol Police, member
						of7.75January 1, 1999 to December 31, 1999.
												
												the Supreme Court Police, or
						air7.9January 1, 2000 to December 31, 2000.
												
												traffic
						controller7.5January 1, 2001 to December 31, 2013.
												
												8.25January 1,
						2014 to December 31, 2014.
												
												9January 1, 2015
						to December 31, 2015.
												
												9.8After
						December 31, 2015.
												
												Nuclear materials
						courier7January 1, 1987 to October 16, 1998.
												
												7.5October 17,
						1998 to December 31, 1998.
												
												7.75January 1,
						1999 to December 31, 1999.
												
												7.9January 1,
						2000 to December 31, 2000.
												
												7.5January 1,
						2001 to December 31, 2013.
												
												8.25January 1,
						2014 to December 31, 2014.
												
												9January 1, 2015
						to December 31, 2015.
												
												9.8After
						December 31, 2015.
												
												Customs and border protection
						officer7.5June 30, 2008 to December 31, 2013.
												
												8.25January 1,
						2014 to December 31, 2014.
												
												9January 1, 2015
						to December 31, 2015.
												
												9.8After
						December 31, 2015.
												
											
										
								.
					852.Increase in Federal employee and Member of
			 Congress retirement contributions to Civil Service Retirement System
						(a)In generalSection 8334(c) of title 5, United States
			 Code, is amended by striking the table and inserting the following:
							
								
									
										
											Percentage of basic
						payService period
											
										
										
											Employee2 1/2August 1,
						1920 to June 30, 1926.
											
											3 1/2July 1, 1926 to
						June 30, 1942.
											
											5July 1, 1942 to June
						30, 1948.
											
											6July 1, 1948 to
						October 31, 1956.
											
											6 1/2November 1, 1956
						to December 31, 1969.
											
											7January 1, 1970 to
						December 31, 1998.
											
											7.25January 1, 1999 to
						December 31, 1999.
											
											7.4January 1, 2000 to
						December 31, 2000.
											
											7January 1, 2001 to
						December 31, 2013.
											
											7.75January 1, 2014 to
						December 31, 2014.
											
											8.5January 1, 2015 to
						December 31, 2015.
											
											9.3After December 31,
						2015.
											
											Member or employee for Congressional employee
						service2 1/2August 1, 1920 to June 30,
						1926.
											
											3 1/2July 1, 1926 to
						June 30, 1942.
											
											5July 1, 1942 to June
						30, 1948.
											
											6July 1, 1948 to
						October 31, 1956.
											
											6 1/2November 1, 1956
						to December 31, 1969
											
											7.5January 1, 1970 to
						December 31 1998.
											
											7.75January 1, 1999 to
						December 31, 1999.
											
											7.9January 1, 2000 to
						December 31, 2000.
											
											7.5January 1, 2001 to
						December 31, 2013.
											
											8.25January 1, 2014 to
						December 31, 2014.
											
											9January 1, 2015 to
						December 31, 2015.
											
											9.8After December 31,
						2015.
											
											Member for Member service2
						1/2August 1, 1920 to June 30, 1926.
											
											3 1/2July 1, 1926 to
						June 30, 1942.
											
											5July 1, 1942 to August
						1, 1946.
											
											6August 2, 1946 to
						October 31, 1956.
											
											7 1/2November 1, 1956
						to December 31, 1969.
											
											8January 1, 1970 to
						December 31, 1998.
											
											8.25January 1, 1999 to
						December 31, 1999.
											
											8.4January 1, 2000 to
						December 31, 2000.
											
											8.5January 1, 2001 to
						December 31, 2002.
											
											8January 1, 2003 to
						December 31, 2013.
											
											8.75January 1, 2014 to
						December 31, 2014.
											
											9.5January 1, 2015 to
						December 31, 2015.
											
											10.3After December 31,
						2015.
											
											Law enforcement officer for law enforcement service,
						member of the Supreme Court Police for Supreme Court Police service, and
						firefighter for firefighter service2 1/2August 1,
						1920 to June 30, 1926.
											
											3 1/2July 1, 1926 to
						June 30, 1942.
											
											5July 1, 1942 to June
						30, 1948.
											
											6July 1, 1948 to
						October 31, 1956.
											
											6 1/2November 1, 1956
						to December 31, 1969.
											
											7January 1, 1970 to
						December 31, 1974.
											
											7.5January 1, 1975 to
						December 31, 1998.
											
											7.75January 1, 1999 to
						December 31, 1999.
											
											7.9January 1, 2000 to
						December 31, 2000.
											
											7.5January 1, 2001 to
						December 31, 2013.
											
											8.25January 1, 2014 to
						December 31, 2014.
											
											9January 1, 2015 to
						December 31, 2015.
											
											9.8After December 31,
						2015.
											
											Bankruptcy judge2
						1/2August 1, 1920 to June 30, 1926.
											
											3 1/2July 3, 1926 to
						June 30, 1942.
											
											5July 1, 1942 to June
						30, 1948.
											
											6July 1, 1948 to
						October 31, 1956.
											
											6 1/2November 1, 1956
						to December 31, 1969.
											
											7January 1, 1970 to
						December 31, 1983.
											
											8January 1, 1984 to
						December 31, 1998.
											
											8.25January 1, 1999 to
						December 31, 1999.
											
											8.4January 1, 2000 to
						December 31, 2000.
											
											8January 1, 2001 to
						December 31, 2013.
											
											8.75January 1, 2014 to
						December 31, 2014.
											
											9.5January 1, 2015 to
						December 31, 2015.
											
											10.3After December 31,
						2015.
											
											Judge of the United States Court of Appeals for the
						Armed Forces for service as a judge of that
						court6May 5, 1950 to October 31, 1956.
											
											6 1/2November 1, 1956
						to December 31, 1969.
											
											7January 1, 1970 to
						(but not including) the date of the enactment of the Department of Defense
						Authorization Act, 1984
											
											8The date of enactment
						of the Department of Defense Authorization Act, 1984 to December 31,
						1998.
											
											8.25January 1, 1999 to
						December 31, 1999.
											
											8.4January 1, 2000 to
						December 31, 2000.
											
											8January 1, 2001 to
						December 31, 2013.
											
											8.75January 1, 2014 to
						December 31, 2014.
											
											9.5January 1, 2015 to
						December 31, 2015.
											
											10.3After December 31,
						2015.
											
											United States Magistrate judge2
						1/2August 1, 1920 to June 30, 1926.
											
											3 1/2July 1, 1926 to
						June 30, 1942.
											
											5July 1, 1942 to June
						30, 1948.
											
											6July 1, 1948 to
						October 31, 1956.
											
											6 1/2November 1, 1956
						to December 31, 1969.
											
											7January 1, 1970 to
						September 30, 1987.
											
											8October 1, 1987 to
						December 31, 1998
											
											8.25January 1, 1999 to
						December 31, 1999.
											
											8.4January 1, 2000 to
						December 31, 2000.
											
											8January 1, 2001 to
						December 31, 2013.
											
											8.75January 1, 2014 to
						December 31, 2014.
											
											9.5January 1, 2015 to
						December 31, 2015.
											
											10.3After December 31,
						2015.
											
											Court of Federal Claims Judge2
						1/2August 1, 1920 to June 30, 1926.
											
											3 1/2July 1, 1926 to
						June 30, 1942.
											
											5July 1, 1942 to June
						30, 1948.
											
											6July 1, 1948 to
						October 31, 1956.
											
											6 1/2November 1, 1956
						to December 31, 1969.
											
											7January 1, 1970 to
						September 30, 1988.
											
											8October 1, 1988 to
						December 31, 1998.
											
											8.25January 1, 1999 to
						December 31, 1999.
											
											8.4January 1, 2000 to
						December 31, 2000.
											
											8January 1, 2001 to
						December 31, 2013.
											
											8.75January 1, 2014 to
						December 31, 2014.
											
											9.5January 1, 2015 to
						December 31, 2015.
											
											10.3After December 31,
						2015.
											
											Member of the Capitol
						Police2.5August 1, 1920 to June 30, 1926.
											
											3.5July 1, 1926 to June
						30, 1942.
											
											5July 1, 1942 to June
						30, 1948.
											
											6July 1, 1948 to
						October 31, 1956.
											
											6.5November 1, 1956 to
						December 31, 1969.
											
											7.5January 1, 1970 to
						December 31, 1998.
											
											7.75January 1, 1999 to
						December 31, 1999.
											
											7.9January 1, 2000 to
						December 31, 2000.
											
											7.5January 1, 2001 to
						December 31, 2013.
											
											8.25January 1, 2014 to
						December 31, 2014.
											
											9January 1, 2015 to
						December 31, 2015.
											
											9.8After December 31,
						2015.
											
											Nuclear materials
						courier7October 1, 1977 to October 16,
						1998.
											
											7.5October 17, 1998 to
						December 31, 1998.
											
											7.75January 1, 1999 to
						December 31, 1999.
											
											7.9January 1, 2000 to
						December 31, 2000.
											
											7.5January 1, 2001 to
						December 31, 2013.
											
											8.25January 1, 2014 to
						December 31, 2014.
											
											9January 1, 2015 to
						December 31, 2015.
											
											9.8After December 31,
						2015.
											
											Customs and border protection
						officer7.5June 30, 2008 to December 31,
						2013.
											
											8.25January 1, 2014 to
						December 31, 2014.
											
											9January 1, 2015 to
						December 31, 2015.
											
											9.8After December 31,
						2015.
											
										
									
								.
						(b)Government
			 contributionsSection 8334(a)(1)(B) of title 5, United States
			 Code, is amended—
							(1)in clause (i), by
			 striking clause (ii) and inserting clauses (ii) and
			 (iii); and
							(2)by adding at the
			 end the following:
								
									(iii)Except as
				provided in clause (ii), after December 31, 2013, the contribution under this
				paragraph from the appropriation or fund described in clause (i) shall be as
				follows:
										
											
												
													Percentage of basic pay
						Service period
													
												
												
													Employee7After December
						31, 2013.
													
													Member or employee for Congressional employee
						service7.5After December 31, 2013.
													
													Member for Member
						service8After December 31, 2013.
													
													Law enforcement officer for law enforcement service,
						member of the Supreme Court Police for Supreme Court Police service, and
						firefighter for firefighter service7.5After
						December 31, 2013.
													
													Bankruptcy judge8After
						December 31, 2013.
													
													Judge of the United States Court of Appeals for the
						Armed Forces for service as a judge of that
						court8After December 31, 2013.
													
													United States Magistrate
						judge8After December 31, 2013.
													
													Court of Federal Claims
						Judge8After December 31, 2013.
													
													Member of the Capitol
						Police7.5After December 31, 2013.
													
													Nuclear materials
						courier7.5After December 31, 2013.
													
													Customs and border protection
						officer7.5After December 31, 2013.
													
												
											
									.
							853.Annuity
			 supplementSection 8421(a) of
			 title 5, United States Code, is amended—
						(1)in paragraph (1),
			 by striking paragraph (3) and inserting paragraphs (3)
			 and (4);
						(2)in paragraph (2), by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4); and
						(3)by adding at the
			 end the following:
							
								(4)(A)Except as provided in
				subparagraph (B), no annuity supplement under this section shall be payable in
				the case of an individual who first becomes subject to this chapter after
				December 31, 2013.
									(B)Nothing in this paragraph applies in
				the case of an individual separating under subsection (d) or (e) of section
				8412.
									.
						IIOther retirement
			 systems
					861.Foreign
			 Service Retirement and Disability System
						(a)In
			 generalSection 805(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 4045(a)) is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 Except as otherwise provided in this section, 7.25 percent and
			 all that follows through the period at the end and inserting the following:
			 “(A) Except as provided in this section, a percentage of the basic salary
			 received by each participant shall be deducted from the salary and contributed
			 to the Fund for the payment of annuities, cash benefits, refunds, and
			 allowances, as follows:
									
										(i)For each year prior to 2014, 7.25
				percent.
										(ii)For 2014, 8 percent.
										(iii)For 2015, 8.75 percent.
										(iv)For each year after 2015, 9.55
				percent.
										;
				and
								(B)by adding at the
			 end the following new subparagraph:
									
										(B)Except as provided under section 7001(d)(1)
				of the Balanced Budget Act of 1997 (Public Law 105–33; 22 U.S.C. 4045 note) and
				section 505(h) of the Department of Transportation and Related Agencies
				Appropriations Act, 2001 (as enacted by Public Law 106–346; 114 Stat.
				1356A–54), the employing agency shall contribute to the Fund, from the
				appropriations or fund used for payment of the salary of the participant, an
				amount equal to 7.5 percent of the basic salary received by a
				participant.
										;
				and
								(2)in paragraph (3),
			 by striking paragraph (1) shall be applied by substituting for “7
			 percent” the percentage and inserting subparagraph (A) of
			 paragraph (1) shall be applied by substituting for the applicable percentage
			 under such subparagraph the percentage.
							(b)Increased
			 special contributions for civilian serviceThe table in section
			 805(d)(1) of such Act is amended by striking the item related to After
			 December 31, 2000 and inserting the following new items:
							
								
									
										
											January 1, 2001, through December
						31, 2013, inclusive7.25
											
											January 1, 2014, through December
						31, 2014, inclusive8
											
											January 1, 2015, through December
						31, 2015, inclusive8.75
											
											After December 31,
						20159.55
											
										
									
								.
						(c)Increased
			 special contributions for military or naval serviceSection
			 805(e) of such Act is amended—
							(1)by striking
			 (1) Subject to paragraph (5) and inserting (1)(A) Subject
			 to paragraph (5); and
							(2)by striking
			 special contribution equal to 7 percent and all that follows
			 through December 1956. The amount of such payments and inserting
			 the following: “special contribution equal to a percentage of the amount of
			 basic pay paid under section 204 of title 37, United States Code, to the
			 participant for each period of military or naval service after December 1956,
			 as follows:
								
									(i)For each year prior to 2014, 7.25
				percent.
									(ii)For 2014, 8 percent.
									(iii)For 2015, 8.75 percent.
									(iv)For each year after 2015, 9.55
				percent.
									(B)The amount of such
				payments
									.
							862.Foreign
			 Service Pension SystemThe
			 table in section 856(a)(2)(A) of the Foreign Service Act of 1980 (22 U.S.C.
			 4071e(a)(2)(A)) is amended by striking the item relating to After
			 January 11, 2003 and inserting the following new items:
						
							
								
									
										7.5January 1, 2001 to January 11, 2003.
										
										7.55January 12, 2003 to December 31, 2013.
										
										
						8.3January 1, 2014 to December 31, 2014.
										
										9.05January 1, 2015 to December 31, 2015.
										
										9.85After December 31, 2015.
										
									
								
							.
					863.Central
			 Intelligence Agency Retirement and Disability SystemSection 211(a)(2)(A) of the Central
			 Intelligence Agency Retirement Act (50 U.S.C. 2021(a)(2)(A)) is amended to read
			 as follows:
						
							(A)In
				generalExcept as provided in subsection (d), a percentage of the
				basic pay received by a participant other than a revised annuity participant
				for any pay period shall be deducted and withheld from the pay of that
				participant and contributed to the fund as follows:
								(i)For each year
				prior to 2014, 7 percent.
								(ii)For 2014, 7.75
				percent.
								(iii)For 2015, 8.5
				percent.
								(iv)For each year
				after 2019, 9.3
				percent.
								.
					IXReduction in
			 cost sharing under ACA
			901.Reduction in
			 cost sharing under ACASection
			 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is
			 amended—
				(1)in subsection
			 (b)(2), by striking 400 and inserting 300;
			 and
				(2)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (i), by adding and after the semicolon;
						(ii)in
			 clause (ii), by striking ; and and inserting a period;
			 and
						(iii)by striking
			 clause (iii); and
						(B)in subparagraph
			 (B)(i)(IV), by striking 400 and inserting
			 300.
					XTreatment for
			 paygo purposes
			1001.Treatment for
			 paygo purposes
				(a)Paygo
			 scorecardThe budgetary
			 effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay- As-You-Go Act of 2010 (2 U.S.C.
			 933(d)).
				(b)Senate paygo
			 scorecardThe budgetary effects of this Act shall not be entered
			 on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res.
			 21 (110th Congress).
				
